Citation Nr: 0612630	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  03-23 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for pes planus, currently 
evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied the veteran's claim 
seeking entitlement to an increased rating for pes planus, 
currently evaluated as 10 percent disabling.

The veteran and his spouse provided testimony at a hearing 
before the undersigned Veterans Law Judge in February 2006; a 
transcript is of record.  At the hearing, in addition to 
alleging an increase in the severity of his pes planus, the 
veteran described ankle pain and leg numbness which he 
attributed to his service-connected disability.  To the 
extent his statements indicate he is seeking service 
connection for ankle and leg conditions secondary to his 
service-connected pes planus, these issues are referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.


REMAND

The veteran's claim requires further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159; 3.327 (2005).

The veteran was afforded a VA examination in April 2003 that 
served as the basis for the RO's denial of his claim.  At the 
February 2006 Board hearing, both the veteran and his spouse 
described symptomatology indicative of a possible increase in 
the severity of his pes planus since that VA examination 
nearly three years prior.  Specifically, the veteran 
testified to experiencing constant swelling of his feet, pain 
which prevents him from walking for more than ten to fifteen 
minutes, and significant callosities.  These symptoms are 
relevant to obtaining an increased rating for acquired 
flatfoot, see 38 C.F.R. § 4.71a, Diagnostic Code 5276, and 
are observable by a lay person, see Charles v. Principi, 16 
Vet. App. 370, 274 (2002) (finding veteran competent to 
testify to symptomatology capable of lay observation).

When a claimant asserts that the severity of a disability has 
increased since the most recent examination, an additional 
examination may be appropriate.  VAOPGCPREC 11-95,  11 
(April 7, 1995) (citing 38 C.F.R. § 3.327(a) 
("[R]eexaminations will be required if...evidence indicates 
there has been a material change in a disability....")); see 
also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the 
veteran's competent testimony regarding symptomatology, the 
Board concludes that a contemporaneous VA examination is 
needed in order to adequately evaluate the current nature and 
severity of his service-connected pes planus.  On remand, it 
should also be verified whether the veteran has received any 
treatment regarding his pes planus subsequent to the February 
2006 Board hearing.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence or other 
information necessary to establish an effective date for the 
disability rating on appeal, should a higher rating be 
assigned.  As this issue is involved in the present appeal, 
on remand the veteran must be provided with proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that 
informs him that an effective date for an award of an 
increased rating will be assigned, if such a rating is 
awarded, and also includes an explanation as to the type of 
evidence or other information on which the effective date 
will be based.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should undertake any additional 
development and/or notification deemed 
necessary for a full and fair 
adjudication of this case as required 
by recent Court decisions and updated 
RO protocol.  In particular, the 
veteran must be sent a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish an 
effective date for an increased rating 
for the claim on appeal should the 
increased rating be awarded, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  The notice should also 
address the division of 
responsibilities between the VA and the 
veteran for obtaining evidence, and it 
should request that the veteran submit 
"any" evidence in his possession that 
is relevant to his claim.

2.	The RO should determine whether the 
veteran has received treatment for his 
pes planus since February 2006 and 
assist him in obtaining any identified 
treatment records.
 
3.	After additional records, if any, have 
been obtained, the veteran must be 
scheduled for a VA examination to 
evaluate the current nature and 
severity of his service-connected pes 
planus.  The claims folder and a copy 
of this REMAND must be made available 
to the examiner in conjunction with the 
examination; the examiner must indicate 
that the claims folder was reviewed.  
Any testing deemed appropriate by the 
examiner must be conducted.  The 
examination report must indicate 
whether the veteran's pes planus 
exhibits:

a.	marked deformity (pronation, 
abduction, etc.);
b.	pain on manipulation and use 
accentuated;
c.	indication of swelling on use;
d.	characteristic callosities;
e.	extreme tenderness of plantar 
surfaces of the feet;
f.	marked inward displacement and 
severe spasm of the tendo achillis 
on manipulation, not improved by 
orthopedic shoes or appliances.

4.	Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has 
been completed.  In particular, the RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

5.	After an appropriate period of time, or 
after the veteran indicates he has no 
further evidence to submit, his claim 
for entitlement to an increased rating 
for his service-connected pes planus 
must be readjudicated.  In the event 
that the claim is not resolved to the 
satisfaction of the appellant, he 
should be provided a supplemental 
statement of the case (SSOC) which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  He 
should be given the opportunity to 
respond thereto.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





